Citation Nr: 1034929	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent 
for a thyroid disability prior to February 29, 2008.  

2. Entitlement to an evaluation in excess of 10 percent for a 
thyroid disability beginning February 29, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from July 1986 to July 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which 
granted service connection for benign thyroid nodule status post 
partial thyroidectomy with an evaluation of 10 percent.  
During the pendency of the appeal the condition of 
hyperparathyroidism developed and is considered part of the 
thyroid disability.  The issue has been recharacterized as above 
to comport with the medical evidence of record. 

In his September 2007 appeal the Veteran reported that he would 
be submitting a letter from his physician documenting the 
manifestations of his thyroid disability; however no such 
evidence was received. 

The issue of service connection for a scar from the 
partial thyroidectomy has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

Prior to February 29, 2008 the Veteran's thyroid disability was 
manifested by continuous medication required for control of 
symptoms.

Beginning February 29, 2008 the Veteran's thyroid disability is 
shown to be manifested by gastrointestinal symptoms of 
constipation and muscle weakness. 





CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 10 percent for a 
thyroid disability prior to February 28, 2008 has not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.119, 
Diagnostic Code 7903, 7904(2009).

The criteria for an evaluation of 60 percent, but no higher, for 
a thyroid disability beginning February 28, 2008 has been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.119, 
Diagnostic Code 7904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of initial higher evaluation for a thyroid disability 
involves a "downstream" issue, as the initial claim for service 
connection was granted in the December 2006 rating decision 
appealed, and the current appeal arises from his disagreement 
with the evaluation originally assigned.

The RO provided the appellant pre-adjudication notice by a letter 
dated September 2006.   Notice was supplemented in October 2007 
and May 2008, after the initial adjudication of the claim, 
followed by readjudication of the claim in a statement of the 
case.  A multipart notice suffices so long as the notice affords 
the claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield v. 
Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has afforded the Veteran a physical examination.  The 
examination was adequate; the examiner made all required findings 
to permit appropriate application of the rating schedule.   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran seeks an evaluation in excess of 10 percent for his 
thyroid disability.  In service the Veteran had benign thyroid 
nodule for which he had a partial thyroid lobectomy in March 
2006.  Post service, the medical evidence demonstrates that the 
Veteran has been diagnosed with hyperparathyroidism.   

The Veteran's thyroid disability can be evaluated under either 
Diagnostic Code 7903 for hypothyroidism or Diagnostic Code 7904 
for hyperparathyroidism; whichever rating criteria allows for the 
highest evaluation.  An evaluation under both diagnostic codes is 
not permissible as the diagnostic codes compensate for the same 
symptomatology, and to do so would be pyramiding.  

Diagnostic Code 7903 provides for a 10 percent evaluation for 
hypothyroidism manifested by fatigability, or continuous 
medication required for control of symptoms.  A 30 percent 
evaluation is assigned for hypothyroidism characterized by 
fatigability, constipation, and mental sluggishness.  A 60 
percent evaluation is warranted for muscular weakness, mental 
disturbance, and weight gain.  A 100 percent evaluation is 
warranted for cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903. 

Diagnostic Code 7904 provides for a 10 percent evaluation for 
hyperparathyroidism manifested by required continuous medication.  
A 60 percent evaluation is assigned for gastrointestinal symptoms 
and weakness.  A 100 percent evaluation is assigned for 
generalized decalcification of bones, kidney stones, 
gastrointestinal symptoms (nausea, vomiting, anorexia, 
constipation, weight loss, or peptic ulcer), and weakness.  38 
C.F.R. § 4.119, Diagnostic Code 7904.

At the October 2006 VA examination the Veteran reported a weight 
gain of 40 pounds over the last 12 months.  The Veteran 
complained of fatigability sometimes but the examiner found it to 
be multifactorial due to sleep apnea, low blood sugar sometimes 
and hypertension.  His mental assessment was non remarkable.  No 
neurologic, cardiovascular or gastrointestinal symptoms were 
noted.  No cold or heat intolerance, constipation or tremors were 
noted.  The Veteran was noted to be taking synthroid with no side 
effects. 

In a January 2007 letter a private physician diagnosed the 
Veteran with secondary hyperparathyroidism. 

At a February 29, 2008 VA examination the Veteran reported he has 
had trembling, decrease in stamina and increase in fatigue.  He 
required continuous medication with side effects of pain in all 
joints and itching below the waist.  The Veteran reported a 
medical history of muscle weakness, forgetfulness and tremors, 
watery eyes, fatigue, edema, weight gain and constipation.  Upon 
examination the examiner noted 'none' under gastrointestinal 
abnormalities; however under complications the examiner again 
noted constipation.  Neurologic and psychiatric findings found no 
slow speech, depression, apathy, psychosis or dementia.  Anxiety, 
tremor and sweating were noted.  The examiner diagnosed 
hyperparathyroidism with generalized osteoporosis.  Impaired 
renal function was noted but there were no findings of kidney 
stones. 

Prior to February 29, 2008

An evaluation in excess of 10 percent for the Veteran's thyroid 
disability prior to February 29, 2008 is not warranted. 

While there is evidence of fatigability there is no evidence or 
reports of constipation and mental sluggishness prior to February 
29, 2008.  As such a higher 30 percent evaluation under 
Diagnostic Code 7903 is not warranted.  

While there is evidence of weight gain, there is no evidence of 
muscular weakness and mental disturbance prior to February 29, 
2008, therefore a 60 percent evaluation under Diagnostic Code 
7903 is not warranted. 

Evaluation under Diagnostic Code 7904 would be appropriate as of 
January 2007 when the Veteran was diagnosed with 
hyperparathyroidism; however a higher 60 percent evaluation is 
not warranted at that time as there is no evidence of 
gastrointestinal symptoms (nausea, vomiting, anorexia, 
constipation, weight loss, or peptic ulcer) and weakness prior to 
February 29, 2008.

Beginning February 29, 2008

A higher 60 percent evaluation for a thyroid disability for the 
time period beginning February 29, 2008 is warranted under 
Diagnostic Code 7904 based on the Veteran's manifestations of 
gastrointestinal symptoms, specifically constipation, and 
weakness.  

An evaluation exceeding 60 percent is not warranted.  An 
evaluation of 100 percent under Diagnostic Code 7904 requires 
findings of generalized decalcification of bones, kidney stones, 
gastrointestinal symptoms (nausea, vomiting, anorexia, 
constipation, weight loss, or peptic ulcer), and weakness.  While 
the Veteran was found to have generalized decalcification of 
bones -osteoporosis, gastrointestinal symptoms and weakness, 
there are no findings of kidney stones and, accordingly, a 100 
percent evaluation is not warranted.  

Likewise, an evaluation of 100 percent under Diagnostic Code 7903 
is not warranted.   A 100 percent evaluation under Diagnostic 
Code 7903 requires findings of cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  While the Veteran has 
muscular weakness there is no evidence of any of the other 
required manifestations. 

Accordingly, beginning February 29, 2008, the assignment of a 60 
percent evaluation, and no higher, is warranted.

The assignment of different evaluations throughout the pendency 
of the Veteran's appeal has been considered.  However, the 
evidence does not support staged evaluations other than the one 
already assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  However, there has been no showing that the service-
connected thyroid disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered impracticable 
the application of the regular scheduler standards.  There is no 
doubt that the Veteran has some impairment of the endocrine 
system, which may interfere with his employment.  However, the 
regular scheduler standards contemplate the symptomatology shown 
in this case.  In essence, there is no evidence of an exceptional 
or unusual disability picture in this case which renders 
impracticable the application of the regular scheduler standards.  
As such, referral for consideration for an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 8 Vet. App. 337, 339 (1996).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
a thyroid disability prior to February 29, 2008 is denied. 

Entitlement to an evaluation of 60 percent, but no higher, for a 
thyroid disability beginning February 29, 2008 is granted. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


